DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement is made of this application’s status as a child (DIV) of 14/346,447. It is noted that the instant claims are not directed to the non-elected subject matter (i.e. method/process claims) from the parent application (14/346,447, now U.S. 10,081,056) but the instant claims maintain proper written description from the parent filing.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 has been considered by the examiner.
REASONS FOR ALLOWANCE
Claims 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the independent claims (33 and 34 individually) with particular attention to the flat copper powder having an aspect ratio of 13.3 or more, the surface layer of the bearing comprising copper at a larger content than the base part, and the content of the copper in the sintered bearing is 18 wt% or more and 40 wt% or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738